                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

HAWAII CARPENTERS TRUST                )      CV 18-00393-LEK-RT
FUNDS, ET AL,                          )
                                       )
               Plaintiff(s),           )      ORDER ADOPTING
                                       )      MAGISTRATE JUDGE’S
         vs.                           )      FINDINGS AND
                                       )      RECOMMENDATION
MONTAGE DECOR, LLC.,                   )
                                       )
          Defendant(s).                )
_____________________________

                   ORDER ADOPTING MAGISTRATE JUDGE’S
                     FINDINGS AND RECOMMENDATION

         Findings and Recommendation having been filed and served on all parties

on April 11, 2019, and no objections having been filed by any party,

         IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the “Findings and

Recommendations To Enter Default Judgment and Award Damages Against

Montage Decor, LLC” ECF No. [23] are adopted as the opinion and order of this

Court.

         IT IS SO ORDERED.
     DATED AT HONOLULU, HAWAII, May 1, 2019.


                               /s/ Leslie E. Kobayashi
                               Leslie E. Kobayashi
                               United States District Judge




HAWAII CARPENTERS TRUST FUNDS, ET AL. VS. MONTAGE DECOR, LLC;
CIVIL 18-00393 LEK-RT; ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
AND RECOMMENDATION
